Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 24-41 are pending and are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See paragraph 5.
  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 3/23/2021 has been considered.  An initialed copy is enclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating C. difficile infection in a subject in need thereof comprising administering to a subject a pharmaceutically effective amount of a bacterium belonging to genus Enterococcus, does not reasonably provide enablement for a method of preventing C. difficile infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 


Nature of the Invention
The claims are drawn to a method of preventing or treating C. difficile infection, comprising administering to a subject a pharmaceutically effective amount of a bacterium belonging to the genus Enterococcus.
Breadth of the Claims
The breadth of the claims encompass preventing C. difficile infection in any subject comprising administering any member of the genus of Enterococcus.
State of the Art and Predictability of the Art 
Mansour et al disclose  that probiotics capable of producing substances such as bacteriocins, hydrogen peroxide and short-chain fatty acids can cause inhibition of C. difficile spore germination and they can also enhance the antibody secreting cells in the intestinal mucosa and boost immune responses against C. difficile and its toxins. See page 511 at last paragraph of column 2. Mansour disclose that a composition comprising  Enterococcus faecalis NM915, NM815 and faecium NM1015 controlled C. difficile infection. Mansour et al disclose that administration of the mix of the strains for 2 weeks before the challenge with C. difficile and 7 days after challenge protected the tissues from damage compared to the treated group. Mansour et al also disclose that the C. difficile count from fecal samples showed a significant difference between the treated and untreated groups, 10^9 ± 0.06 CFU/ML and 5 x 10^9 ± 0.05 CFU/ML, respectively. See page 519 under “in vivo evaluation of the potential probiotic strains in controlling C. difficile in mice” and figure 4. The administration did not prevent infection from C. difficile.
Guidance in the Specification/The Existence of Working Examples
The specification reduces to practice administering E. faecalis EF-2001 rat orally and then challenged with C. difficile. The treatment groups had a higher survival rate as compared to the untreated group, however, there was still C. difficile in the feces of the 

Based on the data in the specification and in the prior art (Mansour et al), one of ordinary skill in the art can conclude that bacteria of the genus Enterococcus does not prevent C. difficile infection. 

In view of the foregoing, the specification is not enabling for a method for preventing infection in a subject in need thereof, comprising administering to said subject a pharmaceutically effective amount of a bacterium belonging to the genus Enterococcus.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The preamble of the claims  recites a method of preventing or treating Clostridium difficile infection. However, the subject in the body of the claim is not recited to be in need of  treating or preventing of C. difficile infection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansour et al. Probiotics and Antimicro. Prot. (2018) 10:511-512 published online May 11 2017.
Mansour et al disclose a method of preventing or treating C. difficile infection, comprising administering to a subject a pharmaceutically effective amounts of the genus Enterococcus including Enterococcus faecium and Enterococcus faecalis in phosphate buffered saline (PBS) . See abstract and page 514 under administration of the selected probiotic strains and challenge with C. difficile. Mansour et al disclose that administration of the mix of the strains for 2 weeks before the challenge with C. difficile and 7 days after challenge protected the tissues from damage compared to the treated group. Mansour et al also disclose that the C. difficile count from fecal samples showed a significant difference between the treated and untreated groups, 10^9 ± 0.06 CFU/ML and 5 x 10^9 ± 0.05 CFU/ML, respectively. See page 519 under “in vivo evaluation of the potential probiotic strains in controlling C. difficile in mice” and figure 4.

Claim(s) 24-29 and 39  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi  et al. Nutrients. 2016; 8(3):146 pages 1-11.
Choi et al disclose the method step of claim 24-19: orally administering to a subject a pharmaceutical composition comprising an effective amount of heat-killed Enterococcus faecalis EF-2001. See title abstract. The recitation of  “preventing or treating C. difficile infection” is recited in the preamble of the claim. The body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. As claimed, the preamble of the claim(s) is not considered a limitation and is of no Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 39, the Enterococcus is administered orally for seven or more days: the subject is administered 2 mg/kg EF-2001 for 4 weeks. See section 2.3 of Choi et al. One gram of dried  EF-2001 is equivalent to 7.5 x 10^12 CFU prior to being heat-killed. See section 2.2 of Choi et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24 and 29-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. Probiotics and Antimicro. Prot. (2018) 10:511-512 in view of Simmons et al. US 2005/0266069 12/1/05.
Mansour et al disclose a method of preventing or treating C. difficile infection, comprising administering to a subject a pharmaceutically effective amounts of the genus Enterococcus including Enterococcus faecium and Enterococcus faecalis in phosphate buffered saline (PBS) . See abstract and page 514 under administration of the selected probiotic strains and challenge with C. difficile. Mansour et al disclose that administration of the mix of the strains at a dose of 10^9 CFU/ML for 2 weeks before the challenge with C. difficile and 7 days after challenge protected the tissues from damage compared to the treated group. Mansour et al also disclose that the C. difficile count from fecal samples showed a significant difference between the treated and untreated groups, 10^9 ± 0.06 CFU/ML and 5 x 10^9 ± 0.05 CFU/ML, respectively. See page 519 under “in vivo evaluation of the potential probiotic strains in controlling C. difficile in mice” and figure 4.	Mansour et al does not disclose that the Enterococcus is orally administered in an amount of 1 X 10^8 – 1 X 10^11 CFU/kg body weight one or more times per day or for seven or more days orally.
Simmons et al disclose viable and stable probiotic formulations for intestinal targeting made of microspheres comprise probiotic bacteria and also comprising an enteric coating. See abstract. Simmons et al provides for oral dosage forms that protect 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to have administered the Enterococcus of Mansour et al orally and in an amount of 1 x 10^8 – 1 x 10^11 CFU/kg body weight per dose including one or more times per day or one to five times per day or at 1 x 10^9 – 5  X 10^10 CFU/kg body weight per dose including one or more times per day or one to 5 times per day or in an amount of 1.2 X 10^10 or more CFU/kg body weight per dose including one or more times per day or one to five times per day, thus resulting in the instant invention with a reasonable expectation of success.
The motivation to do so is that Simmons et al disclose that LAB can be administered orally via microsphere dosage forms which comprises enteric coating and the said oral dosage forms protect the viability of the bacteria and prevent gastric acid attack. 
With regards to the amount of Enterococcus administered including the dosage regimens recited in claims 30-38, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the 
In the instant case, the general conditions of the claim is disclosed by the prior art e.g. Mansour et al disclose that administration of the mix of the strains for 2 weeks before the challenge with C. difficile and 7 days after challenge protected the tissues from damage compared to the treated group. Mansour et al also disclose that the C. difficile count from fecal samples showed a significant difference between the treated and untreated groups, 10^9 ± 0.06 CFU/ML and 5 x 10^9 ± 0.05 CFU/ML, respectively.  It will not have been  inventive to discover the optimum or workable ranges as claimed by routine experimentation based on the general conditions of administering a dose of 10^9 CFU/ML Enterococcus or 2 weeks before the challenge with C. difficile and 7 days after challenge

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,960,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘034 claims disclose the method steps of the instant claims which comprises administering orally to the subject killed cells of Enterococcus faecalis strain EF-2001 and the amounts of said bacteria  6 X10^9 CFU/kg body weight per one or more per dose or 6 x 10^11 CFU/kg body weight per dose. 

Claims 24-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/962,921 (‘921). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘921 claims disclose the method steps of the instant claims which comprises administering orally to the subject killed cells of Enterococcus .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-18 and 21 of copending Application No. 16/980,938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘938 claims disclose the method steps of the instant claims which comprises administering orally to the subject killed cells of Enterococcus faecalis strain EF-2001 and the amounts of said bacteria   1 x 10^8  to 1 x 10^11 CFU/kg body weight per dose for one or more days or for seven or more days.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Status of the Claims
Claims 24-41 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645